EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of January 14,
2014, between Helen of Troy Nevada Corporation, a Nevada corporation (the
“Company”), and Julien Mininberg (the “Executive”).

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and subject to the conditions set forth in
this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties hereto agree as follows:

 

1.                                      Employment and Effective Date. The
Company agrees to employ Executive as Chief Executive Officer of the Company. 
Executive shall also serve as Chief Executive Officer of Helen of Troy Limited,
a Bermuda company (“Helen of Troy”), and agrees to serve in such additional
positions as are reasonably assigned to the Executive by the Company and the
Board of Directors (the “Board”) of Helen of Troy, from time to time, during the
Term (as defined below).  Executive accepts such employment and such
appointments, on the terms and subject to the conditions set forth in this
Agreement.  The effective date of this Agreement (the “Effective Date”) shall be
March 1, 2014.  Except as provided in Section 4(b)(v), neither the Company nor
Executive shall have any obligations hereunder and the Company shall have no
obligation to provide any compensation or benefit or make any payment under this
Agreement, in each case, until the Effective Date.

 

2.                                      Duties.

 

(a)                                 Executive shall during the Term (as defined
below), subject to the control of the Board, have the executive powers of the
Chief Executive Officer and exercise active management and supervision over the
business and affairs of Helen of Troy and its subsidiaries and its several
officers and shall perform such executive and/or administrative duties
consistent with the office of Chief Executive Officer of Helen of Troy and the
Company as from time to time may be assigned to him by the Board in its judgment
and discretion. Executive shall report to the Board.

 

(b)                                 During the Term, Executive shall devote his
entire professional business time and all reasonable efforts to his employment
and perform diligently his duties under this Agreement.  Notwithstanding the
foregoing, with prior written approval of the Board, Executive may serve on one
“for profit” Board of a public company and no more than two “not for profit”
governing bodies of charities and/or educational institutions so long as such
service does not unreasonably interfere with Executive’s performance of his
obligations hereunder.

 

(c)                                  Executive understands that El Paso, Texas
is the headquarters of Helen of Troy and agrees that he will devote as much time
as deemed required by the Board in El Paso, Texas in performance of his duties
under this Agreement. Executive agrees to purchase a home and

 

1

--------------------------------------------------------------------------------


 

establish residence in El Paso, Texas, as soon as reasonably practical after
July 31, 2015, unless otherwise consented to by the Board.

 

(d)                                 Executive understands and agrees that there
will be reasonable domestic and international travel for business purposes
customarily required of Executive in his capacity as Chief Executive Officer of
Helen of Troy.

 

3.                                      Term.  Subject to Section 4 below, the
term of this Agreement shall commence on March 1, 2014 and shall continue until
March 1, 2016 (the “Term”).  The parties hereto agree that commencing nine
months prior to the expiration of the Term, there will be a negotiation period
that will continue for a period of no longer than three consecutive months (the
“Negotiation Period”). During the Negotiation Period, and subject to the
provisions herein relating to termination of this Agreement, the parties hereto
shall participate in good faith negotiations regarding the possible extension of
the Term, or the entry into a separate employment agreement.  Executive shall be
responsible for initiating the Negotiation Period by contacting the Company
pursuant to the notice provisions in Section 9(g) herein.  Nothing herein shall
bind either party hereto to an extension of the Term or any particular procedure
for negotiation and neither party is required to continue negotiations or enter
into any definitive agreement regarding any extension of the Term or any
separate employment agreement after the Negotiation Period.  For the avoidance
of doubt, the non-renewal or non-extension of the Term shall not entitle
Executive to any payment of severance pursuant to Sections 4 or 6 or to any
other right or benefit hereunder.

 

4.                                      Compensation.  During the Term, the
Company shall pay or provide, as the case may be, to Executive the compensation
and other benefits and rights set forth in this Section 4.

 

(a)                                 Annual Base Salary. During the Term, the
Company shall pay to Executive an annual base salary of no less than $900,000
per year (the “Base Salary”), payable in accordance with the Company’s usual pay
practices (and in any event no less frequently than monthly).  The Base Salary
shall be reviewed by the Compensation Committee annually.

 

(b)                                 Annual Incentive Bonus.  During the Term,
Executive shall be eligible to participate in the Helen of Troy Limited 2011
Annual Incentive Plan and any successor annual incentive plan in which executive
officers of Helen of Troy are eligible to participate (as amended, restated or
modified from time to time, the “Annual Incentive Plan”). Any incentive award
under this Section 4(b) shall be subject to, and governed by, the terms and
requirements of the Annual Incentive Plan and the following applicable terms and
conditions:

 

(i)                                     Fiscal Year Performance Period.  For the
performance period commencing March 1, 2014 and ending February 28, 2015,
Executive shall be eligible to receive an annual performance bonus (the “Fiscal
2015 APB”) targeted at $1,800,000, with the opportunity to earn up to $2,970,000
and a threshold achievement payout of $900,000.  The Fiscal 2015 APB shall be
based on the achievement of adjusted net income growth (based on net income
without asset impairment charges) and net sales growth.  Eighty percent (80%) of
any Fiscal 2015 APB shall be based on the achievement of such adjusted net
income growth performance measure and twenty

 

2

--------------------------------------------------------------------------------


 

percent (20%) of any Fiscal 2015 APB shall be based on the achievement of the
net sales growth performance measure.  Notwithstanding the foregoing, no Fiscal
2015 APB shall be earned or payable if such adjusted net income growth threshold
is not achieved and Executive shall not be entitled to a bonus with respect to
any such performance measure if the threshold amount associated with such
performance measure is not achieved.  The Fiscal 2015 APB shall be on such other
terms as determined by the Compensation Committee of the Board (the
“Compensation Committee”).

 

(ii)                                  Post Fiscal 2015 Performance Periods. The
performance goals, target awards, thresholds, maximums and other terms of annual
incentive bonuses with respect to any performance period commencing after
February 28, 2015 shall be determined at the sole discretion of the Compensation
Committee.

 

(iii)                               Certain Conditions.

 

(A)                               Completion of the Performance Period.  For
purposes of this Agreement, the Annual Incentive Plan and any award agreement
granted thereunder, Executive shall not be deemed to be eligible for or to have
“earned” any performance-based award under this Agreement, the Annual Incentive
Plan or such award agreement unless the applicable performance period has been
fully completed and the applicable performance goals have been achieved.

 

(B)                               Continued Employment; No Pro-Rata Awards.
Except to the extent expressly set forth in Section 6(b)(iii), to qualify for
any incentive bonus under the Annual Incentive Plan, Executive must remain
employed with Helen of Troy through the last day of the performance period for
which such incentive award is payable. For avoidance of doubt, except to the
extent expressly set forth in Section 6(b)(iii), Executive shall not be entitled
to any pro-rata portion of any annual incentive award for a partial performance
period if his employment is terminated at any point on or prior to the last day
of the performance period for which such incentive award is payable.

 

(iv)                              Award Not Guaranteed. The grant of any annual
incentive award does not constitute a promise of achievement of such award or
payment.

 

(v)                                 Awards Granted Prior to this Agreement. With
respect to any performance period ending on or prior to February 28, 2014,
Executive shall continue to be entitled to receive the annual cash bonus
pursuant to the same performance conditions, payment, vesting and other terms
and conditions of the award granted to Executive pursuant to the Kaz, Inc. 2011
Long-

 

3

--------------------------------------------------------------------------------


 

Term Incentive Plan (amended and restated as of March 1, 2012) and the Kaz FY14
Incentive Compensation Plan.

 

(c)                                  Long Term Incentive Compensation.  During
the Term, Executive shall be entitled to participate in the Helen of Troy 2008
Stock Incentive Plan and any successor stock or long-term incentive plan in
which executive officers of Helen of Troy are eligible to participate (as
amended, restated or modified from time to time, the “Long Term Incentive
Plan”).  Any incentive award under this Section 4(c) shall be subject to, and
governed by, the terms and requirements of the Long Term Incentive Plan and the
following applicable terms and conditions.

 

(i)                                     Initial Performance Period.  For the
performance period commencing March 1, 2014 and ending February 28, 2017,
Executive shall be eligible to receive a long term performance bonus (the
“Fiscal 2015 LTPB”) targeted at $1,500,000, with the opportunity to earn up to
$3,000,000 and a threshold achievement payout of $750,000.  The Fiscal 2015 LTPB
shall be based on the achievement of adjusted earnings per share growth (based
on earnings per share without asset impairment charges), adjusted cash flow
productivity and relative total shareholder return.  Fifty percent (50%) of any
Fiscal 2015 LTPB shall be based on the achievement of such adjusted earnings per
share growth performance measure, twenty-five percent (25%) of any Fiscal 2015
LTPB shall be based on the achievement of the adjusted cash flow productivity
performance measure and twenty-five percent (25%) of any Fiscal 2015 LTPB shall
be based on the achievement of the relative total shareholder return performance
measure.  Executive shall not be entitled to a bonus with respect to any such
performance measure if the threshold amount associated with such performance
measure is not achieved.  With respect to the Fiscal 2015 LTPB, Executive shall
be granted performance-based restricted stock units (“RSUs”) under the Long Term
Incentive Plan.  The number of common shares of Helen of Troy subject to the RSU
shall be equal to the maximum opportunity for the Fiscal 2015 LTPB divided by
the Fair Market Value (as such term is defined under the Long Term Incentive
Plan) of a common share of Helen of Troy on the date of the grant of the Fiscal
2015 LTPB award (rounded up to the next whole share).  The Fiscal 2015 LTPB
shall be on such other terms as determined by the Compensation Committee.

 

(ii)                                  Post Fiscal 2015 Performance Periods. The
performance goals, target awards, thresholds, maximums and other terms of long
term incentive bonuses with respect to any performance period commencing after
February 28, 2015 shall be determined at the sole discretion of the Compensation
Committee.

 

4

--------------------------------------------------------------------------------


 

(iii)                               Certain Conditions.

 

(A)                               Completion of the Performance Period. For
purposes of this Agreement, the Long Term Incentive Plan and any award agreement
granted thereunder, Executive shall not be deemed to be eligible for or to have
“earned” any performance-based award under the Long Term Incentive Plan or such
award agreement unless the applicable performance period has been fully
completed and the applicable performance goals have been achieved.

 

(B)                               Continued Employment; No Pro-Rata Awards.
Except to the extent expressly set forth in Section 6(b)(iii), to qualify for
any incentive payment under the Long Term Incentive Plan, Executive must remain
employed with Helen of Troy through the last day of the performance period for
which such incentive payment is payable. For avoidance of doubt, except to the
extent expressly set forth in Section 6(b)(iii), Executive shall not be entitled
to any pro-rata portion of any long term incentive award for a partial
performance period if his employment is terminated at any point on or prior to
the last day of the performance period for which such incentive award is
payable.

 

(iv)                              Award Not Guaranteed. The grant of any long
term incentive award does not constitute a promise of achievement of such award
or payment.

 

(d)                                 Life Insurance.  The Company and Executive
have entered into an Endorsement Split Dollar Agreement with respect to a policy
issued by Lincoln National Life Insurance Company (the “Policy”) in the face
amount of $5,000,000.00 on the life of Executive (the “Insurance Agreement”). 
Effective as of May 18, 2014, Kaz USA, Inc. shall transfer ownership of and
assign all rights under the Policy to Executive.  For the avoidance of doubt,
(i) Kaz USA, Inc. shall pay and be responsible for the annual premium through
the date ending immediately prior to May 18, 2014, and (ii) Executive shall pay
and be responsible for all premiums payable in respect of the Policy from and
after May 18, 2014.  After May 18, 2014, Helen of Troy and its subsidiaries
shall no longer have any obligations with respect to the Policy or under the
Insurance Agreement with respect to the Policy so transferred and all rights and
obligations of Kaz USA, Inc. under the Insurance Agreement with respect to the
Policy so transferred shall be terminated in accordance with the terms thereof. 
Executive and the Company agree that the value of the Policy for tax purposes
shall be equal to the cash surrender value of the Policy as of May 18, 2014.

 

(e)                                  Other Benefits. During the Term, the
Company shall provide to Executive such health and welfare benefits as may be
generally available to other employees of the Company.  Executive shall
participate in all retirement and other benefit plans of the Company generally
available from time to time to employees of the Company and for which Executive
qualifies under the terms of such plans. Executive shall be entitled to six
(6) weeks of vacation and such periods of sick leave allowance each year as are
determined by the Company for all employees of the Company.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Expense Reimbursement.  The Company shall
reimburse Executive for reasonable travel and other expenses incurred by
Executive, including, without limitation travel and lodging for Executive for
trips to El Paso, Texas prior to the time he purchases a home and establishes
residence in El Paso, Texas pursuant to this Agreement in connection with the
Executive’s performance of his duties to carry out the Company’s business,
subject to Helen of Troy’s written policies, procedures and practices.  When the
Executive purchases a home and establishes residence pursuant to Section 2(c),
Executive shall be reimbursed for his reasonable moving expenses incurred in
moving to El Paso, Texas.

 

5.                                      Termination.

 

(a)                                 Death.  Executive’s employment hereunder
shall automatically terminate upon his death.

 

(b)                                 Disability. In the event Executive incurs a
Disability for a continuous period of one-hundred twenty (120) consecutive days
or one hundred eighty (180) cumulative days in any calendar year, the Company
may, at its election, terminate Executive’s employment by providing Executive
prior written notice of termination.  The term “Disability” shall mean any
disability or incapacity that so impairs Executive’s mental or physical health
that it prevents him from performing the essential functions of his job with or
without a reasonable accommodation.

 

(c)                                  Cause.  The Company may terminate
Executive’s employment for Cause by providing written notice, which shall set
forth in reasonable detail the facts and circumstances constituting Cause.  Such
termination shall be effective immediately upon the delivery of such notice;
provided that solely in the case of any event constituting a termination for
Cause that is capable of being cured or corrected and not cured or corrected as
provided under clauses (iv) or (v) below, such termination shall be effective
upon the expiration of thirty (30) days following the date of the delivery of
written notice of such event by the Company.  “Cause” shall mean:

 

(i)                                     Executive’s commission of an act of
fraud, embezzlement or similar action; Executive’s conviction of, or plea of
guilty or no contest to, (A) any felony, (B) any crime involving fraud,
embezzlement, or (C) other defalcation or any crime involving moral turpitude;

 

(ii)                                  Executive’s commission of any act of
dishonesty which are injurious to the business reputation of the Company or
Executive’s violation of the Company’s insider trading policy;

 

(iii)                               Executive’s failure to perform his material
duties under this Agreement, including without limitation, the failure to follow
the directions of the Board;

 

(iv)                              Executive’s breach of any material provision
of this Agreement which, if in the Board’s determination is capable of being
cured or corrected, such breach is not cured or corrected by Executive within
thirty (30) days of receiving written notice thereof from the Company;

 

6

--------------------------------------------------------------------------------


 

(v)                                 Executive’s material breach of any written
policy of the Company or Helen of Troy, including but not limited to the Code of
Ethics for the Chief Executive Officer and Senior Financial Officers of Helen of
Troy Limited, which, if in the Board’s determination is capable of being cured
or corrected, such breach is not cured or corrected by Executive within thirty
(30) days of receiving written notice thereof from the Company; or

 

(vi)                              The breach of any fiduciary duty owed to the
Company, Helen of Troy and/or its’ shareholders, which is deemed to be material
in the reasonable judgment of the Board.

 

(d)                                 Good Reason.  Executive may terminate his
employment at any time during the Term for Good Reason by providing the Company
and the Board prior written notice which shall set forth in reasonable detail
the facts and circumstances constituting Good Reason. “Good Reason” shall mean
any of the following if such event occurs without the consent of Executive:

 

(i)                                     Executive shall fail to be vested by
Helen of Troy with the powers and authority of the Chief Executive Officer of
Helen of Troy, or if the provision of the bye-laws of Helen of Troy describing
the relative duties and responsibilities of the Chief Executive Officer, as in
effect on the Effective Date, are changed in any material respect;

 

(ii)                                  a significant change by the Company or
Helen of Troy in Executive’s functions, duties or responsibilities which change
would cause Executive’s position with the Company or Helen of Troy to become of
less dignity, responsibility, importance or scope from the position and
attributes thereof described in Sections 1 and 2 above;

 

(iii)                               other breach of a material provision of this
Agreement by the Company;

 

(iv)                              the Company requires Executive to move his
residence more than fifty miles from El Paso, Texas; or

 

(v)                                 the refusal of any successor to assume this
Agreement in accordance with the terms and conditions of Section 9(n).

 

Notwithstanding anything to the contrary contained herein, no termination for
Good Reason shall occur unless (A) the Executive delivers written notice to the
Company of the occurrence of the event described in this Section 5(d) that
constitutes “Good Reason” within ninety (90) days of the Executive learning of
the initial existence of the event, (B) the Company or Helen of Troy, as
applicable, fails to remedy the event within thirty (30) days of the delivery of
such notice and (C) the Executive terminates his employment no later than thirty
(30) days following the end of such cure period.

 

(e)                                  Voluntary Termination. Upon ninety (90)
days’ prior written notice to the Company, Executive may voluntarily terminate
his employment with the Company.

 

7

--------------------------------------------------------------------------------


 

(f)                                   Termination without Cause. The Company
may, upon written notice to Executive, terminate Executive’s employment at any
time without Cause.

 

(g)                                  Resignation of Offices and Directorships.
Upon any termination of Executive’s employment under this Agreement for any
reason, all offices and directorships held by Executive in the Company, Helen of
Troy or any of their respective subsidiaries shall be terminated automatically
and without further action by Executive as of the date of termination. Executive
agrees, at the reasonable request of the Company or the Board, to execute and
deliver further documents or instruments and take such other action as may be
reasonably necessary or desirable to effect or document any such termination or
resignation.

 

6.                                      Payments to Executive upon Termination.

 

(a)                                 Cause or Voluntary Termination. In the event
of Executive’s termination pursuant to Sections 5(c) or (e), Executive shall be
entitled to no further compensation or other benefits under this Agreement,
except as to (i) that portion of any unpaid Base Salary earned by Executive
hereunder up to and including the effective date of such termination and
(ii) any unpaid incentive payment earned by Executive with respect to any award
under the Annual Incentive Plan or Long Term Incentive Plan and vested prior to
the effective date of such termination.

 

(b)                                 Death or Disability. In the event of
Executive’s termination of employment pursuant to Sections 5(a) or 5(b),
Executive (or his legal representative or beneficiary) shall be entitled to no
further compensation or other benefits under this Agreement, except as to
(i) that portion of any unpaid Base Salary earned by Executive hereunder up to
and including the Company’s notice of such termination, (ii) any unpaid
incentive payment earned by Executive with respect to any award under the Annual
Incentive Plan or Long Term Incentive Plan and vested prior to the effective
date of such termination and (iii) the pro rata portion (as defined below) of
any incentive compensation the Compensation Committee, in its reasonable
discretion, determines Executive likely would have received for the performance
period during which Executive’s employment with the Company was terminated had
Executive’s employment not been terminated, which shall be payable at the same
time as such payment would be made during Executive’s regular employment with
the Company.  Notwithstanding the foregoing, nothing in this Agreement shall
affect Executive’s right to receive death or disability benefits under the life
insurance and disability insurance programs of Helen of Troy and its
subsidiaries.  For purposes of this Section 6(b), the term “pro rata portion”
shall mean a percentage, when expressed as a fraction, the numerator of which is
the number of days during the applicable performance period in which the
Executive was an employee of the Company or its subsidiaries, and the
denominator of which is the number of days in such performance period.

 

(c)                                  Termination without Cause or for Good
Reason. In the event of Executive’s termination of employment pursuant to
Sections 5(d) or (f), Executive shall be entitled to any unpaid Base Salary or
other benefit earned by him hereunder up to and including the date of
termination (except that no benefit or other compensation with respect to any
awards under the Annual Incentive Plan and Long Term Incentive Plan shall be
payable), and, subject to Executive’s compliance with Section 6(f):

 

8

--------------------------------------------------------------------------------


 

(i)                                     an amount equal to $4,000,000, which
shall be payable in accordance with the terms and conditions of this Agreement
and Section 6(d); and

 

(ii)                                  to the extent permitted by benefit plans
of Helen of Troy and its subsidiaries, and applicable law, the continuation (by
way of Company payment for coverage under COBRA) of health insurance benefits
for Executive and his family for a maximum of eighteen months after the date of
termination or until Executive is covered by another health insurance policy or
is eligible for coverage under an employer-sponsored group health plan, if that
occurs earlier than eighteen months. Executive acknowledges that the Company’s
payment for coverage under COBRA may be a taxable benefit to Executive. 
Executive and the Company agree that if the COBRA continuation payments provided
for in this Section 6(c)(ii) are determined to be discriminatory under the
Affordable Care Act nondiscrimination provisions applicable to insured group
health plans, the parties will renegotiate Section 6(c)(ii), as applicable, in
good faith to avoid the imposition of any excise tax on Executive or the
Company.  The Company shall pay the Company’s COBRA administrator directly on
behalf of Executive.

 

(d)                                 Timing of Payments.  Subject to Executive’s
compliance with Section 6(f) and Section 9(a) below, the amount provided for in
Section 6(c)(i) shall be payable in eighteen (18) equal installments commencing
on the first payroll date that is at least 60 but not more than 75 days after
Executive’s date of termination and on a monthly basis thereafter at the same
time as such payment would be made during the first regular payroll date of the
calendar month.

 

(e)                                  No Further Compensation. Notwithstanding
any other provision of this Agreement, the Annual Incentive Plan, the Long Term
Incentive Plan or any other benefit plan, agreement or arrangement of Helen of
Troy and its subsidiaries, the provisions of this Section 6 exclusively shall
govern Executive’s rights upon termination of employment with the Company and
its affiliates, and except as expressly set forth in this Section 6, Executive
shall have no further right to any compensation or other benefits under this
Agreement, the Annual Incentive Plan, the Long Term Incentive Plan or such other
benefit plans, agreements or arrangements.  Under no circumstances will any
rights or awards of Executive under the Annual Incentive Plan or the Long Term
Incentive Plan accelerate and vest upon Executive’s termination.

 

(f)                                   Condition to Payment.  All payments and
benefits due to Executive under clauses (i) and (ii) of Section 6(c) that are
not otherwise required by any rule or regulation issued by any state or federal
governmental agency shall be contingent upon execution by Executive of a general
release of all claims to the maximum extent permitted by law against Helen of
Troy, the Company and their respective affiliates and their respective and
former directors, employees and agents, in such form as determined by the Board
in its reasonable discretion.

 

(g)                                  No Mitigation or Offset.  In the event of
any termination of employment under Section 5, Executive shall be under no
obligation to seek other employment and the Company will have no right of offset
with regard to any severance payment made under Section 6(c)(i).

 

9

--------------------------------------------------------------------------------


 

7.                                      Covenants and Confidential Information.
 Executive acknowledges the Company and Helen of Troy are relying on and
expecting Executive’s continued commitment to performance of his duties and
responsibilities during the time when Executive is employed by the Company under
this Agreement.  Executive acknowledges and agrees that his responsibilities are
worldwide in scope and that, as a result, the geographic and other restrictions
herein on Executive’s ability to compete are fair and reasonable.  In light of
such reliance and expectation on the part of the Company and Helen of Troy,
Executive agrees he will not:

 

(a)                                 disclose, divulge, discuss, copy or
otherwise use or suffer to be used in any manner, in competition with, or
contrary to the interests of, the Company, Helen of Troy or its subsidiaries,
any confidential information relating to the Company, Helen of Troy or any of
its subsidiaries’ respective operations, properties or otherwise to its
particular business or other trade secrets of the Company, Helen of Troy or any
of its subsidiaries, it being acknowledged by Executive that all such
information regarding the business of the Company, Helen of Troy or its
subsidiaries compiled or obtained by, or furnished to, Executive while Executive
shall have been employed by or associated with the Company, Helen of Troy or its
subsidiaries is confidential information and the exclusive property of Company,
Helen of Troy or its subsidiaries, as the case may be; provided, however, that
the foregoing restrictions shall not apply to the extent that such information
(A) is obtainable in the public domain or known in the industry generally,
(B) becomes obtainable in the public domain or known in the industry generally,
except by reason of the breach by Executive of the terms hereof, or (C) is
required to be disclosed by rule of law or by order of a court or governmental
body or agency.

 

(b)                                 During the Term and for a period ending on
the first anniversary of the date of termination of Executive’s employment with
the Company for any reason, Executive shall not, directly or indirectly:

 

(i)                                     engage or invest in, own, manage,
operate, finance, control, or participate in the ownership, management,
operation, financing or control of, be employed by, associated with, or in any
manner connected with, lend Executive’s name or any similar name to, lend
Executive’s credit to, or render services or advice to, any business whose
products or activities compete in whole or in part with the products or
activities sold or engaged in, respectively, by the Company and Helen of Troy or
its subsidiaries (a), anywhere in the United States or (b) any country outside
the United States in which the Company and Helen of Troy or its subsidiaries are
doing business or marketing its services; provided, however, that Executive may
purchase or otherwise acquire up to (but not more than) five percent (5%) of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities have been registered under
Sections 12(b) or (g) of the Securities Exchange Act of 1934.  Executive further
agrees that this covenant is reasonable with respect to its duration,
geographical area and scope.  Executive understands and agrees that the scope of
the Company and Helen of Troy and its subsidiaries’ businesses and the geography
of its business under this Agreement may be amended as the such businesses grow;

 

10

--------------------------------------------------------------------------------


 

(ii)                                  either for himself or any other person:
(A) induce or attempt to induce any employee of the Company or Helen of Troy or
any of its subsidiaries to leave the employ of the Company and Helen of Troy or
any of its subsidiaries, provided, however, that a general advertisement or
solicitation that is not directed specifically to any such employee shall not
violate this subsection; (B) in any way interfere with the relationship between
the Company, Helen of Troy or any of its subsidiaries and any of their
respective employees; (C) employ, or otherwise engage as an employee,
independent contractor, or otherwise, any employee of the Company, Helen of Troy
or its subsidiaries; or (D) induce or attempt to induce any customer, supplier,
licensee, or business relation of the Company, Helen of Troy or its subsidiaries
to cease doing business with the Company, Helen of Troy or its subsidiaries, or
in any way interfere with the relationship between any customer, supplier,
licensee or business relation of the Company, Helen of Troy or its subsidiaries;

 

(iii)                               either for himself or any other Person,
solicit the business of any person known to Executive to be a customer of the
Company, Helen of Troy or its subsidiaries, whether or not Executive had
personal contact with such person, with respect to products or activities which
compete in whole or in part with the products or activities of the Company,
Helen of Troy or its subsidiaries; or

 

(c)                                  While the covenant under Section 7(a) is in
effect, Executive agrees to advise the Company and Helen of Troy of the identity
of any employer of Executive within ten (10) days after accepting any
employment.  If Executive seeks other employment during the term or during the
first anniversary of Executive’s employment with the Company, Executive agrees
to provide a copy of this Agreement to any prospective employer.  The Company
and/or Helen of Troy may serve notice upon each such employer that Executive is
bound by this Agreement and furnish each such employer with a copy of this
Agreement or relevant portions thereof.

 

(d)                                 Executive agrees, other than with regard to
employees in the good faith performance of Executive’s duties with the Company
while employed by the Company, both during the Term and after Executive’s
employment with the Company terminates, not to knowingly disparage the Company
or its officers, directors, employees or agents in any manner likely to be
harmful to it or them or its or their business, business reputation or personal
reputation. This Section 7(d) shall not be violated by statements from Executive
which are truthful, complete and made in good faith in required response to
legal process or governmental inquiry.

 

(e)                                  Executive agrees that any breach of this
Section 7 by Executive shall be deemed a material breach of this Agreement.
Executive agrees and understands that the remedy at law for any breach by him of
this Section 7 would be inadequate and that the damages flowing from such breach
are not readily susceptible to being measured in monetary terms.  Accordingly,
it is acknowledged that, upon Executive’s violation of any provision of this
Section 7, the Company, Helen of Troy or its subsidiaries may be entitled to
immediate injunctive relief and may obtain temporary orders or other injunctive
relief restraining any further breach.  Nothing in this Section

 

11

--------------------------------------------------------------------------------


 

7 shall be deemed to limit the Company, Helen of Troy or any of its
subsidiaries’ remedies at law or in equity for any breach by Executive of any of
the provisions of this Section 7 which may be pursued or availed of by the
Company, Helen of Troy or any of its subsidiaries.  Executive agrees that the
provisions of this Section 7 shall be enforceable and not impaired in any manner
whatsoever as a result of a breach by the Company, Helen of Troy or any of its
subsidiaries of any of its obligations, if any, under this Agreement, other than
the obligations to pay salary, bonuses, and vested incentive payment awards. 
Executive agrees that the Company shall be entitled to the injunctive relief
provided for herein by posting a bond not to exceed $2,500.00.

 

(f)                                   Executive acknowledges and agrees that the
restrictions imposed by this Section 7 are reasonable with respect to subject
matter, time period and geographic area.  If the final judgment of a court of
competent jurisdiction declares that any provision of this Section 7 is invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Section 7 are not affected or impaired in any way
and the parties agree that the court making such determination will have the
power to limit the provision, to delete specific words or phrases, or to replace
any invalid, illegal or unenforceable provision with a provision that is valid,
legal and enforceable and that comes closest to expressing the intention of the
invalid, illegal or unenforceable provision, and this Agreement will be
enforceable as so modified.  In the event such court does not exercise the power
granted to it in the prior sentence, the parties agree to negotiate in good
faith to replace such invalid, illegal and unenforceable provision with a valid,
legal and enforceable provision that achieves, to the greatest lawful extent
under this Agreement, the economic, business and other purposes of such invalid,
illegal or unenforceable provision.

 

8.                                      Withholding of Taxes.  The Company shall
withhold from any amounts payable under this Agreement all federal, state, local
or other taxes as it legally shall be required to be withheld.

 

9.                                      Miscellaneous.

 

(a)                                 Deferred Compensation.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, if Executive  is a “specified employee” within the meaning of
Section 409A the Internal Revenue Code of 1986, as amended (the “Code”) at the
time of Executive’s  termination of employment (other than due to death), then
the severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A of the Code
(together, the “Deferred Compensation”) that is payable within the first six
(6) months following Executive’s termination of employment, will be paid in a
lump sum on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s termination of
employment.  All subsequent Deferred Compensation, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. 
Notwithstanding anything herein to the

 

12

--------------------------------------------------------------------------------


 

contrary, if Executive dies following his date of termination but prior to the
six (6) month anniversary of his date of termination, then any payments delayed
in accordance with this paragraph will be paid in a lump sum as soon as
administratively practicable (but not more than 90 days) after the date of
Executive’s death and all other Deferred Compensation will be payable in
accordance with the payment schedule applicable to each payment or benefit. 
Each payment and benefit payable under this Agreement is intended to constitute
a separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

(ii)                                  Deferred Compensation otherwise payable or
provided pursuant to Section 6(c) shall be paid or provided only at the time of
a termination of Executive’s employment which constitutes a “separation from
service” within the meaning of Section 409A of the Code.

 

(iii)                               The foregoing provisions are intended to
comply with the requirements of Section 409A of the Code so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply.  The Company and Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A of the Code.

 

(iv)                              Notwithstanding anything to the contrary in
this Agreement, this Agreement and the benefits provided hereunder are intended
to comply, to the extent applicable thereto, with Code Section 409A and the
Treasury Regulations and other guidance promulgated or issued thereunder and
with Code Section 457A and the Treasury Regulations and other guidance
promulgated or issued thereunder, and the provisions of this Agreement shall be
interpreted and construed consistent with this intent.  If Executive or the
Company believes, at any time, that any such benefit or right does not so comply
with Code Section 457A, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Code Section 457A (with the most limited possible economic
effect on Executive and on the Company).

 

(v)                                 “Ineligible Compensation” means compensation
relating to services performed for the benefit or on behalf of Helen of Troy
Limited as determined by the Company in its sole discretion regardless of
whether the cost of such compensation is actually borne by Helen of Troy
Limited.  To the extent Executive performs such services for Helen of Troy
Limited, as well as for the Company, Helen of Troy and any subsidiary or
affiliate of Helen of Troy, the determination of what portion of such
compensation

 

13

--------------------------------------------------------------------------------


 

shall be considered Ineligible Compensation shall also be made by the Company or
Helen of Troy in its sole discretion.

 

(vi)                              If and to the extent required by Code
Section 457A, and subject to Code Section 409A:

 

(A)                               Any Ineligible Compensation (and if applicable
any earnings and losses attributable thereto) shall be paid to Executive no
later than the last day of the twelfth (12th month after the end of the taxable
year of Helen of Troy Limited during which the right to the payment of such
Ineligible Compensation is no longer subject to a “substantial risk of
forfeiture” within the meaning of Code Section 457A.

 

(B)                               In the case of any deferred amount of
Ineligible Compensation, to the extent such deferred amount is not includible in
Executive’s gross income in a taxable year beginning before 2018, such deferred
amount (and if applicable any earnings and losses attributable thereto) shall be
paid to Executive in the later of (1) the last taxable year beginning before
2018, or (2) the taxable year in which there is no “substantial risk of
forfeiture” of Executive’s rights to such Ineligible Compensation, within the
meaning of Code Section 457A.

 

(b)                                 Representations and Covenants of Executive. 
Executive represents and warrants that he is not a party to any agreement,
contract or understanding, whether employment or otherwise, which would restrict
or prohibit Executive from undertaking or performing employment in accordance
with the terms and conditions of this Agreement.  Executive further covenants
that he will not impair his ability to carry out his obligations under this
Agreement by entering into any agreement or in any way assisting others,
directly or indirectly, to enter into any agreement which will violate the
confidentiality, non-solicitation and non-competition provisions of this
Agreement.

 

(c)                                  Decisions by Company or the Board. Any
powers granted to the Board or the Board of Directors of the Company hereunder
may be exercised by a committee, appointed by the Board or the Board of
Directors of the Company, as applicable, and such committee, if appointed, shall
have general responsibility for the administration and interpretation of this
Agreement.

 

(d)                                 Entire Agreement; Conflicts with Other
Agreements. This Agreement (including the Exhibits hereto) contains the entire
understanding relating to the subject matter hereof and supersedes any prior
written or oral agreements and understandings, whether written or not, if any,
between the Company or any predecessor of the Company and Executive. In the
event of any conflict or inconsistency between the terms of any other agreement
between the Company, Helen of Troy, or any of their respective subsidiaries and
Executive or any plan of Helen of Troy or its subsidiaries and the terms hereof,
the terms of this Agreement shall govern.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

 

(f)                                   Binding Effect and Assignment.  The rights
and obligations of the Company under this Agreement shall inure to the benefit
of, and shall be binding on, the Company and its successors and assigns, and the
rights and obligations of Executive under this Agreement shall inure to the
benefit of, and shall be binding upon, Executive and (other than obligations to
perform services and to refrain from competition and disclosure of confidential
information) his heirs, personal representatives and assigns; provided that
Executive may not assign any of his rights, interests or obligations hereunder
without the prior written consent of the Company or Helen of Troy.

 

(g)                                  Notices.  Unless otherwise provided in this
Agreement, all notices, approvals, or other communications purporting to affect
the rights of the parties hereunder will be in writing and will be delivered
personally or by confirmed facsimile or certified mail, return receipt requested
or express courier to the other party at the address of the party set forth
below or at such other address as such party notifies to the other party in
writing:

 

Company:                                     Helen of Troy Nevada Corporation
l Helen of Troy Plaza
El Paso, Texas 79912
Attn: Board of Directors

 

With a copy to:            Office of General Counsel
1 Helen of Troy Plaza
El Paso, Texas 79912

 

Executive:                                      Julien Mininberg
1 Helen of Troy Plaza
El Paso, Texas 79912

 

Any such notice or communication (i) sent by express courier will be considered
delivered or received the next business day; (ii) given personally will be
considered delivered or received on the date of such delivery; and (iii) sent by
certified mail, return receipt requested, will be considered delivered or
received three calendar days after the date of dispatch.

 

(h)                                 Waiver.  The failure of either party to
enforce any provision or provisions of this Agreement shall not in any way be
construed as a waiver of any such provision or provisions as to any future
violations thereof nor prevent that party thereafter from enforcing each and
every other provision of this Agreement. The rights granted the parties in this
Agreement are cumulative, and the waiver of any single remedy shall not
constitute a waiver of such party’s right to assert all other legal remedies
available to it under the circumstances.

 

(i)                                     Amendments and Modifications.  This
Agreement may not be modified, amended, altered or supplemented except upon the
execution and delivery of a written agreement executed by the parties hereto. 
Notwithstanding the foregoing, nothing contained in this Agreement shall

 

15

--------------------------------------------------------------------------------


 

be deemed to supersede or impair any rights of the Company, Helen of Troy and/or
its subsidiaries under any agreement which exists on the Effective Date between
the Company, Helen of Troy and/or its subsidiaries and Executive which relates
to confidential information, trade secret or inventions of the Company and to
the extent there are any inconsistencies between this Agreement and such other
agreements, the Company, Helen of Troy and its subsidiaries may elect to
determine in its sole discretion which such provisions shall be applicable.

 

(j)                                    Governing Law and Venue.  This Agreement,
including all matters related to its validity, enforceability, construction,
interpretation and performance, all aspects of the relationship between the
parties contemplated hereby and any disputes or controversies arising therefrom
or related thereto, will be governed by and controlled by the laws of the State
of Texas (without regard to its conflicts-of-law provisions or principals). 
Each party consents and agrees that the state and federal courts located in El
Paso County, Texas shall have the exclusive jurisdiction to determine, hear, and
enforce any claims or disputes arising out of this Agreement.  Each party waives
any objection to venue in such courts, including without limitation, any claim
based on improper venue or forum nonconveniens.

 

(k)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be an original, but all of which
together shall constitute one and the same agreement.

 

(l)                                     Effect of Headings.  The section
headings herein are for convenience only and shall not affect the construction
or interpretation of this Agreement.

 

(m)                             Interpretation.  The definitions contained in
this Agreement (including any Exhibit hereto) are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.

 

(n)                                 Assumption.  Helen of Troy will require any
successor (whether direct or indirect, by purchase, merger, acquisition of
assets, consolidation or otherwise) to all or substantially all of the business
and/or assets of Helen of Troy to assume and agree to perform the duties and
obligations of Helen of Troy and the Company, as the case may be, under this
Agreement in the same manner and to the same extent that Helen of Troy and the
Company would be required to perform if no such succession had taken place.

 

[Signature page follows.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed on the day and year first
written above.

 

HELEN OF TROY NEVADA CORPORATION

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By:

/s/ Vincent D. Carson

 

/s/ Julien Mininberg

 

Vincent D. Carson

 

Julien Mininberg, individually

 

Senior Vice President

 

 

 

The obligations of Helen of Troy Nevada Corporation to Executive hereunder are
hereby guaranteed by Helen of Troy Limited, a Bermuda company, and the
undersigned subsidiary of Helen of Troy Limited, a Barbados company.

 

 

HELEN OF TROY LIMITED,

 

HELEN OF TROY LIMITED,

a Bermuda company

 

a Barbados company

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent D. Carson

 

By:

/s/ Vincent D. Carson

 

Vincent D. Carson

 

 

Vincent D. Carson

 

Senior Vice President

 

 

Senior Vice President

 

17

--------------------------------------------------------------------------------